Citation Nr: 0914884	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  02-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the dorsal spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. that denied the Veteran's claims for 
increased rating for his service-connected cervical and 
dorsal spine disabilities.  The Veteran filed a timely 
appeal.

The case was remanded for further development in February 
2004.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the cervical 
spine is characterized by the following objective findings: 
pain; tenderness, flare-ups; and flexion of 40 degrees; 
extension of 40 degrees, left lateral flexion of 40 degrees, 
right lateral flexion of 40 degrees, left rotation of 55 
degrees, and right rotation of 80 degrees; and is productive 
of no more than moderate functional impairment.

2.  The Veteran's degenerative arthritis of the dorsal spine 
is characterized by the following objective findings: pain; 
tenderness, flare-ups; and flexion of 70 degrees; extension 
of 30 degrees, left lateral flexion of 30 degrees, right 
lateral flexion of 30 degrees, left rotation of 30 degrees, 
and right rotation of 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for degenerative arthritis of the cervical spine are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5010-5290 (2003), 5235-5243 (2008). 

2.  The criteria for an increased rating in excess of 10 
percent for degenerative arthritis of the dorsal spine are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5010-5291 (2003), 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
        
The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was not provided notice of the VCAA prior to the 
adjudication of his increased rating claims for a cervical 
and dorsal spine disability in the June 2000 rating decision 
at issue.  The Board notes, however, that this would have 
been both a practical and a legal impossibility, because the 
VCAA was not enacted until November 2000.  Furthermore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice letter constitutes harmless error in this case.  
The March 2004 VCAA letter indicated the types of information 
and evidence necessary to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in March 2006, pertaining to the downstream disability rating 
and effective date elements of his claims with subsequent re-
adjudication in a December 2007 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letter did not satisfy 
the elements required by the recent Vazquez-Flores decision.  
Nonetheless, the Veteran was not prejudiced in this instance, 
as the letter did provide examples of the types of medical 
and lay evidence that the Veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  In 
addition, the April 2002 Statement of the Case, along with 
the November 2002 and December 2007 Supplemental Statement of 
the Case, provided the Veteran with the specific rating 
criteria for his service-connected disabilities and explained 
how the relevant diagnostic codes would be applied.  These 
factors combine to demonstrate that a reasonable person could 
have been expected to understand what was needed to 
substantiate the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  In a 
March 2000 written statement, the Veteran requested to be 
scheduled for a VA examination and asked VA to obtain his VA 
medical records to help support his claims.  In his April 
2007 written statement to his private physician, the Veteran 
listed the criteria that he knew to be necessary to support a 
higher rating for his claims; he also discussed the severity 
of his disabilities and his allegedly worsened symptoms and 
how they have affected his daily life.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The Veteran was scheduled for a VA examination in compliance 
with the February 2004 remand order.  However, the Veteran 
was unable to travel to a VA approved physician and the 
examination was carried out by his own physician.  (See 
Request for Physical Examination dated in April 2007).  The 
May 2007 private examination by Dr. C.I. may be accepted as 
an adequate report of examination of the Veteran, without 
further VA examination, because it provides evidentiary 
information that speaks directly to the Veteran's subjective 
complaints, the objective findings found on evaluation, 
diagnostic assessments, and a medical opinion.  38 C.F.R. 
§3.326 (2008).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, a private 
examination, a private opinon letter, VA outpatient treatment 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

II.  Increased Rating for Cervical and Dorsal Spine

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  However, in cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question 
that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 
 
VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 
 
The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, supra.  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the criteria for rating disabilities of the 
spine.  Effective September 26, 2003, VA revised the criteria 
for rating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries 
of the spine are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  The revised provisions 
of Diagnostic Code 5293 were also redesignated as Diagnostic 
Code 5243 for intervertebral disc syndrome, effective 
September 26, 2003.  
 
The Veteran's cervical spine disability has been rated under 
the former Diagnostic Code 5290 (effective prior to September 
26, 2003) as 10 percent disabling effective from December 21, 
1970; and 20 percent disabling effective from September 4, 
1987.  The dorsal spine disability has been rated under 
former Diagnostic Code 5291 (effective prior to September 26, 
2003) as 10 percent disabling effective from December 21, 
1970.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003. 
 
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 
 
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned. 
 
Prior to September 26, 2003, Diagnostic Code 5290 provides 
that a 10 percent rating is warranted for slight limitation 
of cervical spine motion.  A 20 percent evaluation is 
warranted for moderate limitation of cervical spine motion, 
and a 30 percent evaluation for severe, limitation of 
cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  Prior to September 26, 2003, Diagnostic Code 
5291 provides a maximum 10 percent evaluation for limitation 
of motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).  
Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).

The Board notes that the RO has evaluated the cervical and 
dorsal spine disabilities under both the former applicable 
criteria and the revised applicable criteria.  Accordingly, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria.  

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)). 

The Veteran contends that his disability worsened during the 
mid-1990s when he picked up a potted plant.  (See written 
statement dated in December 2004; see also Report of Medical 
Examination dated in April 2000).  

A February 2000 private treatment report reflects that there 
were degenerative changes of the lower lumbar spine.  In a 
Report of Medical Examination dated in April 2000, the 
Veteran stated that he had unbearable pain from his elbows to 
his hands.  He further reported that he could only grip hand 
tools for a few minutes before his hands and forearms hurt.  
He also reported pain in his feet, which prevented him from 
climbing a ladder.  However, he did report that walking was 
effortless provided that he was not carrying anything heavy.

Private treatment records from Dr. C.I. dated in February 
2001 reflects complaints of a recurrent brachial pain on the 
right side with some lumbar pain.  The Veteran also stated 
that there was some localized low back pain without 
radiation, especially after carrying weights and getting up 
in the morning.  His stiffness lasted for about an hour.  
However, he could walk without any discomfort, even though 
the right foot pain may diminish his walking ability.

A report of medical examination dated in June 2002 reflects 
that the Veteran had general discomfort over his shoulders, 
right arm, and hand.  The reported history reflects that the 
Veteran had a vertebral lesion while driving a truck (had 
pain down his arms and difficulty walking) in 1968; his first 
consultation after an increase of pain was in 1972; he had 
cervical and forearm pain after lifting an object in 1989 and 
had to stay in bed for four months (which resulted in 
weakness in his hands, pain in his feet, and sensitivity to 
cold); and had a good outcome with cervical and thoracic 
chiropractic treatment in 2001.  The Veteran was diagnosed 
with pseudoradicular cervicobrachalgia.  Dr. C.I. noted that 
the Veteran's outcome was good with chiropractic treatments.

A July 2003 statement from Dr. C.I. noted that the Veteran 
complained of irregular pain in both arms.  He reported that 
the pain interfered with his ability to work as a landscape-
painter in that he had to stop and take a break on a regular 
basis because of the pain.  

During an October 2004 private physical examination, the 
Veteran reported approximately five flare-ups per year with 
sharp pain rated as a 9 out of 10 (10 being the worst) upon 
movement of the head.  He also stated that he was unable to 
lift more than 20 to 30 Kg without blocking sensations 
followed by complete flare-ups.  It was reported that it 
takes 3 to 6 weeks to return to an acceptable state (pain 
being 2-3/10 upon head movement) with treatment of each acute 
episode.  Dr. C.I. noted that the Veteran's condition has 
been better since treatment, but that the Veteran was subject 
to relapses.   Upon physical examination, the Veteran's gait 
was normal.  The range of motion for the cervical spine was 
reported as follows:  flexion of 40 degrees; extension of 40 
degrees, left lateral flexion of 40 degrees, right lateral 
flexion of 40 degrees, left rotation of 55 degrees, and right 
rotation of 80 degrees.  There was some tension with 
discomfort at the end ranges of each movement.  Dr. C.I. 
diagnosed a chronic type vertebral syndrome at C1-2 and C5-6-
7.  The Veteran's muscle tone was within normal limits with 
no signs of atrophy.  The deep tendon reflexes of the upper 
extremities were all normal bilaterally.  The finger-to-nose 
test, dexterity test, and Romberg test were all negative.  
There were no signs of pathologic reflexes.  The Babinski 
test was negative.  X-rays of the cervical spine showed 
severe spondylosis, uncarthrosis, and facet arthrosis.  The 
bone quality and soft tissues were normal.  

The range of motion for the dorsal spine was reported as 
follows:  flexion of 70 degrees; extension of 30 degrees, 
left lateral flexion of 30 degrees, right lateral flexion of 
30 degrees, left rotation of 30 degrees, and right rotation 
of 30 degrees.  There was some tenderness over the D12-L2 and 
over the right S1 region and L5-S1 bilaterally.  There was 
vertebral syndrome over D12-L2 region.  The range of motion 
of the hip was within normal limits bilaterally.  The deep 
tendon reflexes were normal bilaterally.  The muscle tone was 
within normal limits.  There were no signs of atrophy.  X-ray 
of the dorso-lumbar spine, pelvis, and hips showed minor 
ostephytic reaction at the vertebral bodies of T10-L2.  There 
was grade 1 spondylolisthesis of L4 and L5.  The sacroiliac 
joints and hip joints were within normal limits.  The bone 
quality and soft tissues were normal.

In multiple written lay statements, the Veteran complained of 
pain.  He also noted that movements of the head caused sharp, 
yet dull pain from the lower neck up to the right base of the 
ear.  He also noted pressure/tightness across shoulders and 
the center of his back, along with restriction in movement of 
his head.  He further stated that he was "walking about 
holding on to chairs and tables, walls and railings."  The 
Veteran asked Dr. C.I. to mention these symptoms in his 
report even though they were not long lasting (3 to 6 weeks).  
(See written lay statement from Veteran to Dr. C.I. dated in 
April 2007).  He also reported that every time he does 
physical labor for 3 to 4 hours; he has to seek chiropractic 
care from Dr. C.I.  He also reported that his sex life was 
impacted by his disability.  

Based on the foregoing, the Board concludes that the 
Veteran's cervical spine disability more closely approximates 
the criteria for the current 20 percent rating under 
limitation of motion due to due to the medical evidence 
showing flexion of 40 degrees; extension of 40 degrees, left 
lateral flexion of 40 degrees, right lateral flexion of 40 
degrees, left rotation of 55 degrees, and right rotation of 
80 degrees.  And, that the dorsal spine disability more 
closely approximate the criteria for the current 10 percent 
rating under limitation of motion due to medical evidence 
showing flexion of 70 degrees; extension of 30 degrees, left 
lateral flexion of 30 degrees, right lateral flexion of 30 
degrees, left rotation of 30 degrees, and right rotation of 
30 degrees.  

There is no medical evidence that would support a disability 
evaluation in excess of 20 percent under limitation of motion 
for the cervical spine and a disability evaluation in excess 
of 10 percent under limitation of motion for the dorsal 
spine.  With regards to the dorsal spine disability, the 
Veteran receives the maximum rating assignable under former 
Diagnostic Code 5291; nor does the range of motion findings 
allow for a higher rating under the current version of the 
regulations.  The Veteran's spine disability is not 
characterized by severe limitation of motion or by ankylosis.  
See 38 C.F.R. Diagnostic Codes 5286, 5287, 5290, 5240, 5242.  
Nor is there any evidence of incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks 
during the past 12 months that required bed rest prescribed 
by a physician or intervertebral disc syndrome with severe, 
recurring attacks with intermittent relief.  See 38 C.F.R. 
Diagnostic Codes 5293, 5243.  Moreover, the evidence of 
record does not reveal muscle spasm on extreme forward 
bending or loss of lateral spine motion.  See 38 C.F.R. 
Diagnostic Codes 5295, 5237.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the Veteran's 
limited spine motion is the basis for the current ratings.  
Moreover, while the Veteran has subjective complaints of 
pain, such pain is not shown to be so disabling as to warrant 
any higher rating.  In fact, he was still able to accomplish 
the range of motions, noted above, despite such complaints.  
Hence, a higher rating is not warranted under either version 
of the regulations pertaining to limitation of the cervical 
and dorsal spine.  

Although the October 2004 private examination reflects that 
the Veteran suffers from a chronic type of cervicobrachial 
neuralgia on the right side and of a chronic lumbar spine 
sprain/strain, the Veteran is not entitled to a separate 
rating for neuropathy as this issue was denied service 
connection in a February 2003 rating decision.  The Veteran 
did not appeal that decision; and therefore the decision is 
final absent a finding of clear and unmistakable error (CUE).  
38 C.F.R. § 3.105(a) (2008).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for the 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the assigned 
rating.  In sum, there is no indication in the record that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of this case 
of extra-schedular consideration is not in order.

The Board finds that the Veteran's disability has been no 
more than 20 percent disabling for the cervical spine and 10 
percent disabling for the dorsal spine since the date his 
increased rating claims were filed, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to these conditions since 
that date.  Hart, supra.

In adjudicating these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the Board finds that a rating 
in excess of 20 percent for degenerative arthritis of the 
cervical spine and a rating in excess of 10 percent for 
degenerative arthritis of the dorsal spine is not warranted.


ORDER

An increased rating in excess of 20 percent for degenerative 
arthritis of the cervical spine, is denied.

An increased rating in excess of 10 percent for degenerative 
arthritis of the dorsal spine, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


